 



Exhibit 10.27
SEVERANCE AGREEMENT
     This Severance Agreement (“Agreement”), effective as of this 30th day of
July, 2004, is entered into by and between Corporate Executive Board (“Company”)
and Glenn Tobin (“Executive”).
     WHEREAS, Executive will be employed by Company in a key senior executive
position; and
     WHEREAS, on this same date, Employer is entering into an Employer
Protection Agreement (the “Protection Agreement”) with Company which contains,
among other things, covenants against competition and solicitation; and
     WHEREAS, Executive desires to have some income protection in the even
Executive’s employment is terminated by Company without Cause as defined in
Section 3 below, and Company wishes to provide said protection in accordance
with the terms of this Agreement;
     NOW THEREFORE, in exchange for the promises contained herein, the receipt
and adequacy of which are hereby acknowledged, the parties agree to the
following terms:
     1. Limitations of Agreement: Nothing in this Agreement shall constitute a
contract for employment or for Company to employ Executive for any specified
term. Either Company or Executive may terminate their relationship at any time,
for any reason permissible under applicable law, with or without Cause or
notice.
     2. Severance Benefits: In the event Company terminates Executive’s
employment without Cause as defined in Section 3 below, Executive shall be
entitled to severance benefits as follows (“collectively “Severance Benefits”):
: one (1) year of continuation of Executive’s base salary at the rate then in
effect, payable in installments according to Company’s payroll cycle and a
prorated bonus for the calendar year in which said termination occurs pursuant
to the terms of the bonus plan, based on the number of days Executive was
employed by Company during said year.
     3. Cause: For the purpose of this Agreement, the term “Cause” means the
commission of an act of fraud or theft against the Company; conviction for any
felony; conviction for any misdemeanor involving moral turpitude which might, in
the Company’s opinion, cause embarrassment to the Company; significant violation
of any material Company policy; willful or repeated non-performance of material
duties which is not cured within thirty (30) days after written notice thereof
to the Executive; or violation of any material District of Columbia, state or
federal laws, rules or regulations in connection with or during performance of
the Executive’s work which, if such violation is curable, is not cured within
thirty (30) days after notice thereof to the Executive.
     4. Conditions on Receipt of Severance Benefits: Executive’s receipt of any
Severance Benefits under this Agreement shall be conditional on Executive:
(a) signing and complying with a Separation Agreement and General Release in a
form acceptable to Company (the “Separation Agreement”), pursuant to which,
among other things, Executive provides Company with a full and unconditional
general release of all known or unknown claims against Company and its
affiliates, and its and their officers, directors, employees, agents,
representatives, attorneys, benefits plans and each of their predecessors,
successors and assigns; and (b) Executive’s compliance with the Protection
Agreement. In the event Executive breaches the Separation Agreement or the
Protections Agreement, Executive shall forfeit any then unpaid Severance
Benefits due under this Agreement, and Executive shall be required to repay
Company all Severance Benefits Executive received from Company pursuant to this
Agreement, within thirty (30) days of the date Company provides Executive with
written notice of such breach. Nothing herein shall limit Company’s right to
obtain other relief for Executive’s breach of the Separation Agreement or the
Protection Agreement.
     5. Successors and Assigns: This Agreement shall be binding upon and shall
inure to the benefits of each of the parties and their respective successors and
assigns. Company shall assign its rights and

 



--------------------------------------------------------------------------------



 



obligations hereunder to any person or entity that purchases all or
substantially all of the assets of Company. Executive may not assign any of
Executive’s rights or obligations under this Agreement without the prior written
consent of Company.
     6. Governing Law: This Agreement shall be governed by the laws of the
District of Columbia, without reference to the principles of the conflicts of
law therein.
     7. Arbitration: All disputes over this Agreement shall be resolved
exclusively by final and binding arbitration before a single arbitrator pursuant
to the Employment Rules of the American Arbitration Association then in effect.
The arbitration shall be held in Washington, D.C. The parties shall be entitled
to engage in such pre-hearing discovery as is permitted by the arbitrator. The
prevailing party will be awarded its reasonable attorneys’ fees and costs.
     8. Severability: In the event any term of this Agreement is held to be
invalid, illegal or unenforceable by a court of competent jurisdiction, it shall
be considered severed from this Agreement and shall not effect the validity,
legality or enforceability of the remaining terms, and the Court shall modify
the severed term to make it valid, legal and enforceable to the maximum extent
permitted by law.
     9. Entire Agreement: This Agreement represents the entire agreement of the
parties concerning its subject matter, and supersedes all other agreements,
discussions or understandings between the parties concerning said subject
matter. This Agreement may only be modified by a written instrument signed by
both parties.
     10. Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be considered an original, and together which
shall constitute on and the same instrument.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
dates set forth below.

            EXECUTIVE   COMPANY  
 
         
/s/ Glenn R. Tobin
  By:   /s/ James C. Edgemond  
 
         
 
          Date: 7/30/04   Title: Controller and Corporate Secretary  
 
              Date: 7/30/04  

 